Title: George Divers to Thomas Jefferson, 23 July 1817
From: Divers, George
To: Jefferson, Thomas


          
            Dr Sir
            Farmington 23d July. 1817.
          
          Your letter of the 14th June was recieved some time ago. in making out my answer to your bill, I avail myself with great satisfaction of the very friendly offer it contains, to dispense with the legal formalities customary in Chancery proceedings. my bad health and preparations for a long absence from home, with a view to recruit it deprives me almost of ability or leisure to attend to any thing else. I have therefore, in the way you propose, answered to the best of my knoledge the interrogatories in your bill, and added a few remarks upon some other points of it which I thought my duty to the company compelled me to notice.   sincerely your friend

			 
          George Divers
        